DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maa et al. (2018/0331662) and/or Pawliuk et al. (US 2022/0190851) and further in view of Molina et al, (US 2016/0308577) and/or Matsuura (US 2019/0058497).
Regarding claim 1, Maa et al discloses DPD circuit architecture in figure 1 that teaches: a digital predistortion circuit (101) configured to receive input data (IN) and modify the input data (IN) using at least one look-up table (LUT), wherein the at least one look-up table is addressed by a signed real value of the input data; and a memory (104) configured to store the at least one look-up table (see abstract. Description of figure 1). Maa is silent to disclose a signed real value of the input data. While, Molina et al discloses DPD architecture in figure 2 and para 0040 that at least one look-up table is addressed by a real value of the input data. Therefore, It would be obvious to an ordinary skill in the art at the time the application was filling to integrate Molina’s teaching in para. 040 into Maa’s disclosures to provide more flexible DPD circuit to process any real value of the input data.
Regarding claim 3, Molina teaches look up table is calculated directly (para. 0037). Para 0037 describes parameters of look up table being calculate directly.  
Regarding claim 4, Molina fails to suggest the parameter/value of look up table being calculated indirectly.  However it would be obvious to an ordinary skill in the art at the time the application was filling to reverse way of calculating parameters/value of the look up table taught by Molina in Para. 0037 to calculate look up table value indirectly to provide more flexible way to calculate value of in look up table directly or indirectly.
Regarding claim 5, Maa further teaches nonlinear system include a power amplifier (103) (see figure 1 and its descriptions).
Regarding claim 6, Maa also teaches in figure 1 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 1 and its descriptions).  Moreover, Molina also teach in figure 3 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 3 and its description).
Regarding claim 7, Maa is silent on the application for the digital predistortion.  While Matsuura et al discloses in figure 5 a communication system that teaches a transmitter include the DPD.  Therefore, it would be obvious to an ordinary skill in the art at the time the application was filling to integrate Maa’s DPD circuit into Matsuura’s communication system to meet the design needed (see abstract of Matsuura).
Regarding claim 8, Matsuura’s communication system inherently include base station.  It is obvious to any one skill in the art at the time the application was filling, any communication system inherently include a base station.
Regarding claim 9, Maa et al discloses DPD circuit architecture in figure 1 that teaches: a digital predistortion circuit (101) configured to receive input data (IN) and modify the input data (IN) using at least one look-up table (LUT), wherein the at least one look-up table is addressed by a signed real value of the input data; and a memory (104) configured to store the at least one look-up table (see abstract. Description of figure 1). Maa is silent to disclose a signed real value of the input data. While, Molina et al discloses DPD architecture in figure 2 and para 0040 that at least one look-up table is addressed by a real value of the input data. Therefore, It would be obvious to an ordinary skill in the art at the time the application was filling to integrate Molina’s teaching in para. 040 into Maa’s disclosures to provide more flexible DPD circuit to process any real value of the input data.
Regarding claim 11, Molina teaches look up table is calculated directly (para. 0037). Para 0037 describes parameters of look up table being calculate directly.  
Regarding claim 12, Molina fails to suggest the parameter/value of look up table being calculated indirectly.  However it would be obvious to an ordinary skill in the art at the time the application was filling to reverse way of calculating parameters/value of the look up table taught by Molina in Para. 0037 to calculate look up table value indirectly to provide more flexible way to calculate value of in look up table directly or indirectly.
Regarding claim 13, Maa further teaches nonlinear system include a power amplifier (103) (see figure 1 and its descriptions).
Regarding claim 14, Maa also teaches in figure 1 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 1 and its descriptions).  Moreover, Molina also teach in figure 3 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 3 and its description).
Regarding claim 9, Maa et al discloses DPD circuit architecture in figure 1 that teaches: a digital predistortion circuit (101) configured to receive input data (IN) and modify the input data (IN) using at least one look-up table (LUT), wherein the at least one look-up table is addressed by a signed real value of the input data; and a memory (104) configured to store the at least one look-up table (see abstract. Description of figure 1). Maa is silent to disclose a signed real value of the input data. While, Molina et al discloses DPD architecture in figure 2 and para 0040 that at least one look-up table is addressed by a real value of the input data. Therefore, It would be obvious to an ordinary skill in the art at the time the application was filling to integrate Molina’s teaching in para. 040 into Maa’s disclosures to provide more flexible DPD circuit to process any real value of the input data.
Regarding claim 1, Pawliuk et al discloses DPD circuit architecture in figure 6 that teaches: a digital predistortion circuit (602) configured to receive input data (transmit data) and modify the input data using at least one look-up table (LUT, 604), wherein the at least one look-up table is addressed by a signed real value of the input data; and a memory (608, 610) configured to store the at least one look-up table (see abstract. Description of figure 6). Maa is silent to disclose a signed real value of the input data. While, Molina et al discloses DPD architecture in figure 2 and para 0040 that at least one look-up table is addressed by a real value of the input data. Therefore, It would be obvious to an ordinary skill in the art at the time the application was filling to integrate Molina’s teaching in para. 040 into Maa’s disclosures to provide more flexible DPD circuit to process any real value of the input data.
Regarding claim 3, Molina teaches look up table is calculated directly (para. 0037). Para 0037 describes parameters of look up table being calculate directly.  
Regarding claim 4, Molina fails to suggest the parameter/value of look up table being calculated indirectly.  However it would be obvious to an ordinary skill in the art at the time the application was filling to reverse way of calculating parameters/value of the look up table taught by Molina in Para. 0037 to calculate look up table value indirectly to provide more flexible way to calculate value of in look up table directly or indirectly.
Regarding claim 5, Pawliuk further teaches nonlinear system include a power amplifier (618) (see figure 6 and its descriptions).
Regarding claim 6, Maa also teaches in figure 6 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 6 and its descriptions).  Moreover, Molina also teach in figure 3 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 3 and its description).
Regarding claim 7, Pawliuk is silent on the application for the digital predistortion.  While Matsuura et al discloses in figure 5 a communication system that teaches a transmitter include the DPD.  Therefore, it would be obvious to an ordinary skill in the art at the time the application was filling to integrate Maa’s DPD circuit into Matsuura’s communication system to meet the design needed (see abstract of Matsuura).
Regarding claim 8, Matsuura’s communication system inherently include base station.  It is obvious to any one skill in the art at the time the application was filling, any communication system inherently include a base station.
Regarding claim 9, Pawliuk et al discloses DPD circuit architecture in figure 6 that teaches: a digital predistortion circuit (602) configured to receive input data (transmit data) and modify the input data using at least one look-up table (LUT, 604), wherein the at least one look-up table is addressed by a signed real value of the input data; and a memory (608, 610) configured to store the at least one look-up table (see abstract. Description of figure 6). Maa is silent to disclose a signed real value of the input data. While, Molina et al discloses DPD architecture in figure 2 and para 0040 that at least one look-up table is addressed by a real value of the input data. Therefore, It would be obvious to an ordinary skill in the art at the time the application was filling to integrate Molina’s teaching in para. 040 into Maa’s disclosures to provide more flexible DPD circuit to process any real value of the input data.
Regarding claim 11, Molina teaches look up table is calculated directly (para. 0037). Para 0037 describes parameters of look up table being calculate directly.  
Regarding claim 12, Molina fails to suggest the parameter/value of look up table being calculated indirectly.  However it would be obvious to an ordinary skill in the art at the time the application was filling to reverse way of calculating parameters/value of the look up table taught by Molina in Para. 0037 to calculate look up table value indirectly to provide more flexible way to calculate value of in look up table directly or indirectly.
Regarding claim 13, Pawliuk further teaches nonlinear system include a power amplifier (618) (see figure 6 and its descriptions).
Regarding claim 14, Maa also teaches in figure 6 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 6 and its descriptions).  Moreover, Molina also teach in figure 3 a feedback loop to dynamically update the at least one look-up table based on feedback from the non-linear system (see figure 3 and its description).
Regarding claim 15, Pawliuk is silent on the application for the digital predistortion.  While Matsuura et al discloses in figure 5 a communication system that teaches a transmitter include the DPD.  Therefore, it would be obvious to an ordinary skill in the art at the time the application was filling to integrate Maa’s DPD circuit into Matsuura’s communication system to meet the design needed (see abstract of Matsuura).
In reviewed the submitted IDS.  The two documents provided in the IDS read on all the limitations cited in claims 1, 3-9 and 11-15 as well.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected claimed limitation as cited in the claim 2.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected claimed limitation as cited in the claim 10.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/               Primary Examiner, Art Unit 2845